J-S69043-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF E.R., A MINOR        :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
APPEAL OF: F.J. AND T.R., NATURAL       :
PARENTS                                 :
                                        :
                                        :
                                        :
                                        :   No. 1084 WDA 2017

                   Appeal from the Order June 21, 2017
 in the Court of Common Pleas of Fayette County Orphans' Court at No(s):
                            No. 55 ADOPT 2016

IN RE: ADOPTION OF: F.R., A             :   IN THE SUPERIOR COURT OF
MINOR                                   :        PENNSYLVANIA
                                        :
                                        :
APPEAL OF: F.J. AND T.R., NATURAL       :
PARENTS                                 :
                                        :
                                        :
                                        :   No. 1085 WDA 2017

               Appeal from the Order Entered June 21, 2017
 in the Court of Common Pleas of Fayette County Orphans' Court at No(s):
                              56 Adopt 2016


BEFORE:   BOWES, J., RANSOM, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                  FILED JANUARY 4, 2018

     Appellants, F.J. (“Mother”) and T.R. (“Father”) (collectively, “Parents”),

appeal from the order dated and entered June 21, 2017, in the Fayette

County Court of Common Pleas, granting the petition of M.W. and R.J.W.




____________________________________
* Former Justice specially assigned to the Superior Court.
J-S69043-17


(“Maternal Grandparents”)1 and involuntarily terminating their parental

rights to their minor son, E.R., born in January 2014, and minor daughter,

F.R., born in August 2015 (collectively, the “Children”), pursuant to the

Adoption Act, 23 Pa.C.S.A. § 2511(a)(1) and (b).2 After review, we affirm

the trial court’s order.

        We summarize the relevant factual and procedural history as follows:

The Children were born to Mother and Father, who are not married, in 2014

and 2015, respectively. N.T., 5/26/17, at 6. The Children have resided with

Maternal Grandparents since birth. Id. at 6-8, 77-78. Initially, the Children

and Mother all resided with Maternal Grandparents. Id. However, in January

2016, Mother, who had separated from Father shortly after the birth of F.R.,

left the home to reconcile with Father.3         The Children remained with

Maternal Grandparents.4 Id. at 8-9.

____________________________________________


1
  We observe that Maternal Grandmother’s husband, R.J.W., is not Mother’s
biological father and is, therefore, Maternal Step-Grandfather.         N.T.,
5/26/17, at 4-5, 37-38. Mother’s biological father, M.J., filed a petition to
intervene and stay the adoption proceedings, which the trial court denied by
order dated and entered April 27, 2017. Petition to Intervene and Stay
Proposed Adoption Proceedings, 3/14/17.
2
   Although the trial court did not specifically reference subsections
2511(a)(1) and (b) in its order terminating parental rights, its opinion issued
in conjunction with its order is suggestive of these subsections.
3
    Mother and Father have had an “on and off” relationship. Id. at 47, 58-59.
4
  While Mother took the Children with her overnight, she brought the
Children back to Maternal Grandparents’ residence the following day, where
(Footnote Continued Next Page)


                                           -2-
J-S69043-17


      Maternal Grandmother filed for custody with regard to the Children

and, subsequent to mediation, an agreement was reached and adopted as

an order.5    Id. at 10.         The order provided Maternal Grandmother with

primary physical custody, and Mother and Father with partial physical

custody for four hours per week at the homes of their respective mothers or,

in the case of Mother, another location with notice, and other times as

agreed, and, in the case of Father, the home of his father or Maternal

Grandmother, or another location with notice, and other times as agreed.6

Id. at 11, 99-100. In addition, the order provided for shared legal custody.

Id. at 99. Maternal Grandmother testified that compliance with the custody

                       _______________________
(Footnote Continued)

they have remained since. Mother, however, has not returned to the
residence. Id. at 9-10, 58. Notably, the Children never resided with Father.
Id. at 77. Mother maintains that she was “kicked out” of the home due to
her relationship with Father.      Id. at 48-51.      Maternal Grandmother
acknowledged the unhealthy, toxic nature of the relationship and advising
Mother that, in the event of a reconciliation, Mother would need to reconcile
elsewhere. Id. at 9, 24-25. She explained her actions not as an ultimatum,
but as an attempt to encourage Mother with respect to her responsibilities.
Id. at 31. Maternal Grandmother further indicated that she urged Mother to
return to the home to be with the Children. Id. at 10, 24. Mother
expressed that she left the Children with Maternal Grandparents for fear of
involvement of Children & Youth Services (CYS). Id. at 50. She further
related her belief that CYS would have taken the Children from her given her
circumstances. Id. at 75.
5
  Said order, dated March 23, 2016, was read into the record prior to the
conclusion of the hearing. Id. at 98-101.
6
  Although Maternal Grandmother testified that Mother’s and Father’s partial
physical custody of the Children was supervised, id. at 11, the order as read
into the record does not indicate as such, id. at 98-101.



                                            -3-
J-S69043-17


order “fizzled out” and Mother and Father spent a total of approximately only

forty-eight hours each with the Children between the time the order was

entered in March 2016 and the eventual filing for termination of parental

rights and adoption in October 2016.7            Id. at 12, 16-17, 32.        Maternal

Grandmother took no action to keep Mother and Father from seeing the

Children. Id. at 20-21. In support thereof, Mother admitted that she was

not denied access per the custody order. Id. at 52, 60. She blamed her

lack of visitation on transportation.          Id. at 52.   Likewise, while Father

asserted that he has not had access to the Children since the filing for

termination and adoption, id. at 81, 85, he admitted that he was never

specifically told that he could not see the Children.8 Id. at 87. Critically,

neither Mother nor Father sought to modify and/or enforce the custody

order.9 Id. at 60, 85. Beyond the limited contact, Mother and Father failed

to provide financial or emotional support to the Children and were not

involved    medically     or   educationally/developmentally.     Id.    at    17-19.

____________________________________________


7
  Maternal Grandmother testified that prior to Mother leaving the home,
Father rarely came over and, at times, would not even come to the door.
Mother would sometimes bring the Children out to the car to see him. Id. at
24.
8
  Moreover, Father suggested that his visitation ceased in September 2016
as his family was no longer comfortable with him maintaining visitation. Id.
at 79.
9
  Father testified that he did not want to “start anymore trouble or animosity
than there was” or “add more fuel to the fire.” Id. at 85, 87-88.



                                           -4-
J-S69043-17


Maternal Grandparents provide for the Children in all aspects: physically,

emotionally, financially, medically, and educationally.     Id. at 12-14.   They

have performed and continue to perform all parental duties. Id. at 19, 21-

22, 40-41.

       On October 17, 2016, Maternal Grandparents filed a petition to

involuntarily terminate parental rights.10       After several continuances, the

trial court conducted a hearing on the petition on May 26, 2017. In support

thereof, Maternal Grandparents each testified.         Additionally, Mother and

Father, represented by counsel, each testified on their own behalf. Mother’s

friend, S.B., also testified. By order dated and entered June 21, 2017, the

trial court involuntarily terminated the parental rights of both Mother and

Father.11 On July 19, 2017, Mother and Father, through appointed counsel,

filed notices of appeal, along with concise statements of errors complained of

on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).           This Court sua

sponte consolidated the appeals on August 16, 2017.

       On appeal, Mother and Father raise the following issue for our review:
____________________________________________


10
  While Maternal Grandparents did not file for termination pursuant to a
specific subsection of Section 2511, they used language suggestive of
subsection (a)(1).
11
   Along with its order, the trial court issued an opinion setting forth its
rationale for the termination of parental rights. On July 20, 2017, the court
issued a Statement in Lieu of Opinion noting the issues raised on appeal
were adequately addressed in its prior opinion and no further opinion would
be issued.




                                           -5-
J-S69043-17


      Did the [t]rial [c]ourt err by abusing its discretion in terminating
      the natural parent’s rights as petitioner failed to sustain its
      burden of proof by clear and convincing evidence to show that
      the parent evidenced a settled purpose of relinquishing a settled
      claim to the child or refused to perform parental duties?

Parents’ Brief at 6.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
A.3d 817, 826 (2012)]. “If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion.” Id. “[A] decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at [325-26, 47 A.3d at] 827. We have previously emphasized
      our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings. See In
      re R.J.T., [608 Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court

is free to believe all, part, or none of the evidence presented and is likewise

free to make all credibility determinations and resolve conflicts in the

evidence.”    In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004)

(citation omitted).    “[I]f competent evidence supports the trial court’s

findings, we will affirm even if the record could also support the opposite

result.”   In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003)

(citation omitted).


                                      -6-
J-S69043-17


         The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the

child.

         Our case law has made clear that under Section 2511, the court
         must engage in a bifurcated process prior to terminating
         parental rights. Initially, the focus is on the conduct of the
         parent. The party seeking termination must prove by clear and
         convincing evidence that the parent’s conduct satisfies the
         statutory grounds for termination delineated in Section 2511(a).
         Only if the court determines that the parent’s conduct warrants
         termination of his or her parental rights does the court engage in
         the second part of the analysis pursuant to Section 2511(b):
         determination of the needs and welfare of the child under the
         standard of best interests of the child. One major aspect of the
         needs and welfare analysis concerns the nature and status of the
         emotional bond between parent and child, with close attention
         paid to the effect on the child of permanently severing any such
         bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).           We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter

of Adoption of Charles E.D.M. II, 550 Pa. 595, 601, 708 A.2d 88, 91

(1998)).

         In the case sub judice, the trial court terminated Mother’s and Father’s

parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1) and (b), which provide

as follows:


                                       -7-
J-S69043-17


      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:


         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.


                                    * * *


      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

      We first examine the trial court’s termination of Mother’s and Father’s

parental rights under Section 2511(a)(1).     We have explained this Court’s

review of a challenge to the sufficiency of the evidence to support the

involuntary termination of a parent’s rights pursuant to Section 2511(a)(1)

as follows:

      To satisfy the requirements of Section 2511(a)(1), the moving
      party must produce clear and convincing evidence of conduct,
      sustained for at least the six months prior to the filing of the
      termination petition, which reveals a settled intent to relinquish



                                     -8-
J-S69043-17


      parental claim to a child or a refusal or failure to perform
      parental duties. In addition,
            Section 2511 does not require that the parent
            demonstrate both a settled purpose of relinquishing
            parental claim to a child and refusal or failure to perform
            parental duties.   Accordingly, parental rights may be
            terminated pursuant to Section 2511(a)(1) if the parent
            either demonstrates a settled purpose of relinquishing
            parental claim to a child or fails to perform parental
            duties.
      Once the evidence establishes a failure to perform parental
      duties or a settled purpose of relinquishing parental rights, the
      court must engage in three lines of inquiry: (1) the parent’s
      explanation for his or her conduct; (2) the post-abandonment
      contact between parent and child; and (3) consideration of the
      effect of termination of parental rights on the child pursuant to
      Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).

      As it relates to the crucial six-month period prior to the filing of the

petition, this Court has instructed:

      [I]t is the six months immediately preceding the filing of the
      petition that is most critical to our analysis. However, the trial
      court must consider the whole history of a given case and not
      mechanically apply the six-month statutory provisions, but
      instead consider the individual circumstances of each case.

In re D.J.S., 737 A.2d 283, 286 (Pa.Super. 1999) (citations omitted). This

requires the Court to “examine the individual circumstances of each case

and consider all explanations offered by the parent facing termination of his

or her parental rights, to determine if the evidence, in light of the totality of

the circumstances, clearly warrants the involuntary termination.” In re B.,

N.M., 856 A.2d 847, 855 (Pa.Super. 2004) (citation omitted).

                                       -9-
J-S69043-17


     Further, we have stated:

     [T]o be legally significant, the [post-abandonment] contact must
     be steady and consistent over a period of time, contribute to the
     psychological health of the child, and must demonstrate a
     serious intent on the part of the parent to recultivate a parent-
     child relationship and must also demonstrate a willingness and
     capacity to undertake the parental role. The parent wishing to
     reestablish his parental responsibilities bears the burden of proof
     on this question.

In re Z.P., 994 A.2d 1108, 1119 (Pa.Super. 2010) (citation omitted). See

also In re Adoption of C.L.G., 956 A.2d 999, 1006 (Pa.Super. 2008) (en

banc).

     Regarding the definition of “parental duties,” this Court has stated:

     There is no simple or easy definition of parental duties. Parental
     duty is best understood in relation to the needs of a child. A
     child needs love, protection, guidance, and support. These
     needs, physical and emotional, cannot be met by a merely
     passive interest in the development of the child. Thus, this
     Court has held that the parental obligation is a positive duty
     which requires affirmative performance.
     This affirmative duty encompasses more than a financial
     obligation; it requires continuing interest in the child and a
     genuine effort to maintain communication and association with
     the child.
     Because a child needs more than a benefactor, parental duty
     requires that a parent exert himself to take and maintain a place
     of importance in the child’s life.
     Parental duty requires that the parent act affirmatively with good
     faith interest and effort, and not yield to every problem, in order
     to maintain the parent-child relationship to the best of his or her
     ability, even in difficult circumstances. A parent must utilize all
     available resources to preserve the parental relationship, and
     must exercise reasonable firmness in resisting obstacles placed
     in the path of maintaining the parent-child relationship. Parental
     rights are not preserved by waiting for a more suitable or
     convenient time to perform one’s parental responsibilities while


                                   - 10 -
J-S69043-17


     others provide the child with . . . her physical and emotional
     needs.

In re B., N.M., 856 A.2d at 855 (internal citations omitted).

     In the instant matter, in finding grounds for termination, the trial court

concluded:

     After careful deliberation, the [c]ourt finds that biological
     mother’s and biological father’s own testimonies establish that
     they have failed to perform their parental duties in providing
     love, protection, guidance, and support, needs which cannot be
     met with merely a passive interest, but rather require affirmative
     performance and require that a parent act with genuine effort to
     maintain the parent-child relationship, even in difficult
     circumstances, not yielding to every problem. Parental rights
     cannot be preserved by waiting for a more suitable or convenient
     time to undertake child-rearing responsibilities while others
     provide for the [C]hildren’s physical and emotional needs. As
     reflected in the record as a whole, neither of the biological
     parents undertook any affirmative actions to obtain or maintain
     any real parent bond with th[e C]hildren, neither of them
     availing themselves of their rights under an existent Custody
     Order, not seeking to modify the same to gain more custodial
     time, nor speaking with either child by telephone, nor being with
     their child while he was in surgery, nor financially supporting the
     [C]hildren, nor performing any typical parental duties, and
     always presenting a ready excuse for their parental failures. As
     an excuse for their inaction and lack of involvement with the
     [C]hildren, both biological parents blamed financial difficulties.
     Biological mother also sought to excuse herself by citing
     problems between herself and biological father, as well as her
     lack of transportation.     When asked several times to give
     examples as to how she provides emotional support for the
     [C]hildren, biological mother could say only that she asked
     [Maternal Grandmother] about them and played with them
     during the few custodial periods she attended.

     For his part, biological father blamed both [Maternal
     Grandmother] and his own mother for his failure to exercise the
     partial custody granted to him by the Custody Order, while
     admitting that he took no steps to file a contempt petition or any
     other pleading to change the said order. He admitted that he


                                    - 11 -
J-S69043-17


       paid the legally mandated child support money only sporadically
       despite being employed and living with his grandmother in her
       residence. Although biological father paid lip service to his
       “love” for [C]hildren, nothing in the record demonstrates any
       love shown by either of these biological parents to the
       [C]hildren. Notwithstanding that both biological mother and
       biological father were “put on notice,” so to speak, by the filing
       of the termination petition, they still failed to act to enforce their
       rights under the Custody Order, or to send any letters or cards
       to the [C]hildren or offer gifts on special occasions. This [c]ourt
       finds all of the excuses of both Mother and Father to be
       insubstantial and unavailing.

       Based on the testimony of the witnesses and the record as a
       whole, pursuant to the statutory and case law of this jurisdiction,
       the [c]ourt finds that Petitioner, Maternal Grandmother, has met
       her burden of proving by clear and convincing evidence that both
       biological parents have utterly failed to perform any parental
       duties in the six months preceding the filing of her instant
       termination petition.    Since Petitioner’s husband, R.J.W., is
       willing and able to adopt th[e C]hildren, the [c]ourt has come to
       a clear, non-hesitant conviction that the termination of parental
       rights would be in the best interests of the [C]hildren, removing
       them from an unstable parental situation in which they are at
       best merely an after-thought to their biological parents, and
       providing th[e C]hildren . . . with a stable, loving, secure home
       where to adoptive parents would continue to provide for their
       physical, emotional, and medical needs by properly feeding and
       clothing the [C]hildren and ensuring that doctor’s appointments
       are kept.

       The [c]ourt, therefore, finds that Petitioner’s request for the
       involuntary termination of their parental rights is warranted, and
       has been proven by clear and convincing evidence. The [c]ourt
       also finds, in light of the foregoing, that the termination of
       biological mother’s and biological father’s parental rights would
       be in the [C]hildren’s best interests.[12]
____________________________________________


12
   We note that, although the trial court referenced only Maternal
Grandmother as Petitioner, her husband, R.J.W., was named as a petitioner
as well.




                                          - 12 -
J-S69043-17



Trial Court Opinion, 6/21/17, at 7-9 (citations omitted) (footnote added).

       Mother and Father, however, argue that Maternal Grandparents failed

to meet their burden of proof as to Mother’s and Father’s relinquishment of a

claim to the Children or refusal to perform parental duties. Parents’ Brief at

9.   Specifically, Mother and Father assert that Mother’s parenting efforts

were “frustrated” by Maternal Grandmother.13 Id. at 10. We disagree.

       Upon review, we find no reason to disturb the trial court’s conclusions

and discern no abuse of discretion.            This Court concludes the trial court’s

determination that Mother and Father failed to perform parental duties with

regard to the Children and its termination of their parental rights under

Section 2511(a)(1) is supported by competent, clear, and convincing

evidence in the record.

       The record reveals minimal contact between Mother and Father and

the Children since the entry of the custody order in March 2016, with

Maternal Grandmother testifying that Mother and Father each spent a total

of approximately only forty-eight hours with the Children from the time the

order was entered in March 2016 and the eventual filing for termination of

parental rights and adoption in October 2016. N.T., 5/26/17, at 12, 16-17,

____________________________________________


13
   We note the analysis presented by Mother and Father in their brief is
limited; however, to the extent we are able to determine the issues, we
have considered them.




                                          - 13 -
J-S69043-17


32. Further, neither Mother nor Father sought to modify and/or enforce the

custody order. Id. at 60, 85. Moreover, beyond the limited contact, Mother

and Father failed to provide financial14 or emotional support to the Children

and were not involved medically or educationally/developmentally. 15 Id. at

17-19. Maternal Grandparents provided for the Children in all aspects. Id.

at 12-14, 22, 39-41.        As reported by Maternal Grandmother, she and her

husband provide for the Children “in every way.             Emotional, financial,

physical, medically -- everything. Educationally and everything.” Id. at 12.

Mother     attributed     Maternal     Grandparents’   assumption   of   parental

responsibilities to her being “kicked out” of the home. Id. at 71. However,

critically, Maternal Grandmother noted Mother’s lack of appropriate parental

contribution even when she resided in the home with the Children. Maternal

Grandmother stated,

____________________________________________


14
    While Father was subject to a support order, he acknowledged the
existence of arrears. Id. at 78. Maternal Grandmother likewise referenced
several contempt proceedings. Id. at 17, 28. Further, although Mother
provided diapers and/or pull-ups and pajamas for the Children, Maternal
Grandmother indicated this was on one occasion. Id. Mother admitted she
never actually gave Maternal Grandparents money. Id. at 61-62. Similarly,
Mother reported only one birthday gift and card for E.R. since Children’s
births, as she did not have the means financially. Id. at 53, 62.
15
    Mother signed an authorization for Maternal Grandmother to oversee
E.R.’s early intervention therapy.      Id. at 20.    Additionally, despite
knowledge, neither Mother nor Father attended E.R.’s surgery or came to
visit him. Id. at 17-18, 33-36. Maternal Grandmother testified that Mother
did not appear for her visitation scheduled the following day and did not
make inquiry until several days later. Id. at 36.



                                          - 14 -
J-S69043-17


      Well, I mean [Mother] lived with us for a time. She was involved
      at that time, physically, but still not the way that she should
      have been. I had to wake her up and tell her this one needed
      fed and this one needed changed. No. It has been pretty much
      my husband and I doing everything since day one.

Id. at 19.

      Further, when asked to specifically recount her parental duties from

the time she left Maternal Grandparents’ home until the filing of the instant

petition (January to October 2016) Mother was unable to detail any such

duties performed.    Id. at 57. Maternal Grandmother essentially described

Mother’s interactions with the Children during visitation as “play.” Id. at 32.

This was confirmed by Mother. Id. at 74. When asked if she would describe

Mother’s relationship with the Children as a parental relationship, Maternal

Grandmother responded, “Not necessarily.          There is a huge difference

between what I do with them and what she would do with them while she

was there.”     Id. at 33.     As to Father, Maternal Grandmother further

recounted Paternal Grandmother having to prompt Father to respond to F.R.

when she fell during visitation. Id. For instance, she testified that “at one

point [F.R.]-she was leaning on the ride on toy and she went down.          She

started to cry and [Paternal Grandmother] had to tell him on the other side

of the room. . . that is your daughter, she is crying. Go get her. His first

instinct was not oh my gosh is she okay.”          Id.   Significantly, Maternal

Grandmother observed that Mother’s and Father’s involvement “got worse”

after the filing of the instant petition and for adoption. Id. at 20.


                                     - 15 -
J-S69043-17


       With their position, Mother and Father suggest that the trial court

delay stability and permanency for the Children while Mother and Father

seek   to   attain    their   own    security.     This   is   both   speculative   and

unacceptable.16 As this Court has stated, “[A] child’s life cannot be held in

abeyance while a parent attempts to attain the maturity necessary to

assume parenting responsibilities. The court cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims

of progress and hope for the future.” In re Adoption of R.J.S., 901 A.2d
502, 513 (Pa.Super. 2006).             The Children are in a stable and secure

environment with Maternal Grandparents, who have provided for them since

Mother left the home in January 2016, if not their entire lives.              As aptly

stated by Maternal Step-Grandfather, “[The Children] don’t need to wait

around for [Mother and Father] to grow up. [The Children] are growing up

and they don’t need to wait for [Mother and Father].”                 Id. at 41.    He

continued, “They need parents now. . . .” Id. at 42. With this, we agree.

Thus, as the trial court’s determinations regarding Section 2511(a)(1) are

supported by competent, clear, and convincing evidence in the record, we

find no abuse of discretion. See In re T.S.M., 620 Pa. at 628, 71 A.3d at

267; In re Adoption of T.B.B., 835 A.2d at 394.
____________________________________________


16
  Mother and Father were moving to Allegheny County the day after the
hearing to be closer to their new job in direct sales, which is commission-
based and keeps them out of the home for long hours. N.T., 5/26/17, at 46,
62, 77, 80, 82, 88-91.



                                          - 16 -
J-S69043-17


        We next determine whether termination was proper under Section

2511(b). Our Supreme Court has stated as follows:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23
        Pa.C.S. § 2511(b). The emotional needs and welfare of the child
        have been properly interpreted to include “[i]ntangibles such as
        love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
        791 (Pa.Super. 2012). In In re E.M. [a/k/a E.W.C. & L.M.
        a/k/a L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485
        (1993)], this Court held that the determination of the child’s
        “needs and welfare” requires consideration of the emotional
        bonds between the parent and child. The “utmost attention”
        should be paid to discerning the effect on the child of
        permanently severing the parental bond. In re K.M., 53 A.3d at
        791. However, as discussed below, evaluation of a child’s bonds
        is not always an easy task.

In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267. “[I]n cases where there is

no evidence of a bond between a parent and child, it is reasonable to infer

that no bond exists.     Accordingly, the extent of the bond-effect analysis

necessarily depends on the circumstances of the particular case.”           In re

K.Z.S., 946 A.2d 753, 762-63 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.


                                     - 17 -
J-S69043-17


           [I]n addition to a bond examination, the trial court
           can equally emphasize the safety needs of the child,
           and should also consider the intangibles, such as the
           love, comfort, security, and stability the child might
           have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015)

(quotation marks, quotation, and citations omitted).

     Here, the record likewise corroborates termination of parental rights

pursuant to Section 2511(b). The evidence supports that Mother and Father

had minimal contact with the Children, at least, since March 2016.      As a

result, no evidence was presented that a parental relationship or bond of any

significance existed between Mother and Father and the Children.     In fact,

Mother testified that F.R. does not know who she is. Id. at 52. All evidence

suggests that the parental relationship is      instead between Maternal

Grandparents and the Children.    Maternal Step-Grandfather indicated that

the Children call him “Pap” and are excited to see him when he gets home

from work. Id. at 38. He further stated that he considers himself a father

figure to the Children. Id. Maternal Grandparents love the Children, who

have resided with them since birth, and desire to provide them with stability

and security.   Id. at 22, 38-39, 41. Maternal Grandparents have provided

for the Children’s daily needs, providing for the Children physically,

emotionally, financially, medically, and educationally, when Mother and

Father could not and/or would not. Id. at 12-14.




                                   - 18 -
J-S69043-17


      Thus, as confirmed by the record, termination of parental rights serves

the Children’s needs and welfare. While Mother and Father may profess to

love the Children, a parent’s own feelings of love and affection for a child,

alone, will not preclude termination of parental rights. In re Z.P., 994 A.2d

at 1121. As we have stated, a child’s life “simply cannot be put on hold in

the   hope   that    [a   parent]   will    summon      the   ability    to    handle    the

responsibilities of parenting.”       Id. at 1125.        Rather, “a parent’s basic

constitutional right to the custody and rearing of his child is converted, upon

the failure to fulfill his or her parental duties, to the child’s right to have

proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment.”         In re B., N.M., 856 A.2d at 856.                    It is

speculative when, if ever, Mother and Father will be able to assume parental

responsibilities    for   the   Children    and     provide   them      with   the   stable

environment they deserve.

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Mother’s

and Father’s parental rights under 23 Pa.C.S.A. § 2511(a)(1) and (b). We,

therefore, affirm the order of the trial court.

      Order affirmed.



Judgment Entered.




                                           - 19 -
J-S69043-17


Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/2018




                          - 20 -